—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered October 18, 1999, convicting him of robbery in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonáble doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s challenges to various remarks made by the prosecutor in his summation are largely unpreserved for appellate review (see, CPL 470.05 [2]). In any event, those remarks were either fair comment on the evidence, permissive rhetorical comment, or responsive to the defense counsel’s summation (see, People v Ashwal, 39 NY2d 105; People v Sostre, 282 AD2d 766; People v Torres, 121 AD2d 663). Feuerstein, J.P., Krausman, Schmidt and Cozier, JJ., concur.